     Case 1:19-cv-09996-AJN-OTW Document 100 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                9/15/21
SOUTHERN DISTRICT OF NEW YORK


  Sergio Calderon Lara, et al.,

                         Plaintiffs,
                                                                               19-cv-9996 (AJN)
                 –v–
                                                                                    ORDER
  Knollwood Road Delicatessen Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The parties have indicated their consent to conduct all further proceedings before a

Magistrate Judge under 28 U.S.C. § 636(c). See Dkt. Nos. 94, 97. The parties are therefore

ordered to complete the consent form available online at

https://www.nysd.uscourts.gov/forms/consent-proceed-us-magistrate-judge.


       SO ORDERED.

Dated: September 15, 2021                  __________________________________
       New York, New York                           ALISON J. NATHAN
                                           United States District Judge
